Return to:
Lee Law Office PC
P.O. Box 790
Shelby, MT59474


MORTGAGE, SECURITY AGREEMENT
AND FINANCING STATEMENT


This Mortgage, Security Agreement and Financing Statement (this “Mortgage”)
dated November 8, 2011, between NATIVE AMERICAN ENERGY GROUP, INC., a Delaware
corporation, 108-18 Queens Blvd., Suite 901, Forest Hills, New York 11375
(“Mortgagor”) and HIGH CAPITAL FUNDING, LLC, a Delaware limited liability
company, 333 Sandy Springs Circle, Suite 230, Atlanta, Georgia 30328
(“Mortgagee”).


Recitals
 
Mortgagor and Mortgagee are parties to that certain “LOAN TERMS AGREEMENT”
dated  November 8, 2011 (the “Loan Agreement”), the terms of which are
incorporated herein by reference, and pursuant to which Investors, including
Mortgagee, have agreed to provide Secured Loans to Mortgagor subject to the
various terms and conditions in the Loan Agreement, this Mortgage and all other
documents executed in connection with the Loan Agreement or the transactions
contemplated thereby, as the same may be amended, modified, supplemented or
extended from time to time, are sometimes referred to herein collectively as the
“Loan Documents”;


Mortgagor owns real and personal property interests in the State of Montana as
more specifically set forth and described on Schedule “A” attached hereto and by
this reference incorporated herein;


Mortgagors will receive substantial direct and indirect benefit from the
extension of credit from Mortgagee to Mortgagor pursuant to the Loan Agreement;
and


In order to secure and enforce payment and performance of Mortgagor’s
obligations under the Loan Documents, including any and all renewals and
extensions, in whole or in part, amendments, modifications and rearrangements
thereof (herein the “Indebtedness”), Mortgagor has agreed to execute and deliver
this Mortgage.
 
NOW, THEREFORE, in consideration of the foregoing, as well as other good and
valuable consideration, receipt acknowledged, Mortgagee and Mortgagor hereby
agree as follows:
 
Mortgage, Security Agreement and Financing Statement
Page 1 of 14

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
GRANT
 
1.1           Grant.  Mortgagor, for good and valuable consideration, receipt
acknowledged, does hereby mortgage, grant, bargain, sell, assign, transfer,
convey and warrant, together with power of sale, to Mortgagee, the rights,
titles and interests in and to the real and personal property interests (herein
sometimes called the “Leases”) and the oil, gas and/or mineral rights and
interests therein, of any nature or kind including mineral interests and royalty
interests (herein sometimes called the “Mineral Interests”) as more specifically
described on Schedule A attached hereto (Collectively the “Mortgaged
Properties”) and by this reference incorporated herein, subject, however, to the
provisions of Section 1.4.
 
TO HAVE AND TO HOLD the Mortgaged Properties unto Mortgagee, and Mortgagee’s
successors and assigns, forever, in accordance with the terms and provisions
hereof, subject, however, to the provisions of Section 1.4.
 
1.2     Disclaimer of Warranties.  This Mortgage is made without warranty of
title, expressed, implied or statutory.  WITHOUT LIMITATION OF THE GENERALITY OF
THE IMMEDIATELY PRECEDING SENTENCE, MORTGAGOR HEREBY EXPRESSLY DISCLAIMS AND
NEGATES ANY REPRESENTATION OR WARRANTY, EXPRESSED, IMPLIED, AT COMMON LAW, BY
CODE, BY STATUTE, OR OTHERWISE RELATING TO THE CONDITION OF THE MORTGAGED
PROPERTIES (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED OR EXPRESSED WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE), IT BEING THE INTENTION
OF MORTGAGOR AND MORTGAGEE THAT THE MORTGAGED ASSETS ARE TO BE MORTGAGED “AS IS,
WHERE IS” AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR.
 
1.3           Avoidance Laws.  Notwithstanding any provision of this Mortgage to
the contrary, Mortgagor’s liability for the Indebtedness shall be limited to an
amount not to exceed as of any date of determination the amount which could be
claimed by Mortgagee from Mortgagor under this Mortgage without rendering such
claim voidable or avoidable under Section 548 of Title 11 of the United States
Code or under the Montana Uniform Fraudulent Transfer Act or similar statute or
at common law (the “Avoidance Laws”) after taking into account, inter alia,
Mortgagor’s right of contribution from any other person. To the end set forth
above, but only to the extent that the Indebtedness would otherwise be subject
to avoidance under the Avoidance Laws, if Mortgagor is not deemed to have
received valuable consideration, fair value, fair consideration or reasonably
equivalent value for the Indebtedness, or if the Indebtedness would render
Mortgagor insolvent, or leave Mortgagor with unreasonably small capital to
conduct its business, or cause Mortgagor to have incurred debts (or to have
intended to have incurred debts) beyond its ability to pay such debts as they
mature, in each case as of the time any of the Indebtedness is deemed to have
been incurred for the purposes of the Avoidance Laws, the maximum Indebtedness
for which Mortgagor shall be liable under this Mortgage shall be reduced to that
amount which, after giving effect thereto, would not cause the Indebtedness as
so reduced, to be subject to avoidance under the Avoidance Laws; provided,
however, that the limitations contained in this Section 1.3 shall apply only in
the event a valid claim is made by a third party creditor that this Mortgage
constitutes a fraudulent transfer or a fraudulent obligation and then only to
the extent necessary to avoid such claim.
 
1.4           Defeasance.  If all Indebtedness be irrevocably paid as the same
becomes due and payable and if the covenants, warranties, undertakings and
agreements made in this instrument are kept and performed, then and in that case
only, this Mortgage shall have no force and effect, this conveyance shall become
null and void, the Mortgaged Properties hereby conveyed shall become wholly
clear of the liens, conveyances, assignments and security interests evidenced
hereby, and all such liens, conveyances, assignments and security interests
shall be released in due form at Mortgagor’s cost. Mortgagee shall, within 30
calendar days after receiving, by certified or registered mail, a request in
writing for the discharge or release of this Mortgage, execute, acknowledge and
deliver a certificate of discharge and/or release if there has been full and
irrevocable performance of this Mortgage.
 
Mortgage, Security Agreement and Financing Statement
Page 2 of 14

 
 
 

--------------------------------------------------------------------------------

 
 
1.5           Warranty of Title to Leases.  With the exception of that well or
pipeline lien filed in the records of McCone County, Montana as document #85262
by Wellpro, Inc., as claimant, against Mortgagor, in the amount of $1,170.33,
Mortgagor has not alienated or encumbered the Mortgaged Properties and the
Mortgaged Properties are now free and clear of all liens, encumbrances, and
other claims of third parties, created by, through or under Mortgagor but not
otherwise.
 
1.6           Subordination.  The Secured Loans made by Mortgagee to Mortgagor
pursuant to the Loan Agreement and secured by this Mortgage, Security Agreement
and Financing Statement shall be subordinate in payment to the Bridge Notes in
an aggregate principal amount not to exceed $750,000 made pursuant to that
certain Financing Agreement referenced in the Mortgage, Security Agreement and
Financing Statement between the Mortgagee and the Mortgagor dated July 25, 2011.
 
ARTICLE II
COVENANTS
 
2.1           Covenants.  In consideration of the Indebtedness, Mortgagor
covenants and agrees with Mortgagee, so long as the Indebtedness or any part
thereof remains unpaid, as follows:
 
 
a.
At any time and from time to time, upon Mortgagee’s reasonable request,
Mortgagor shall make, execute and deliver or cause to be made, executed and
delivered to Mortgagee and, where appropriate, shall cause to be recorded or
filed and from time to time thereafter to be re-recorded or refiled at such time
and in such offices and places as shall be deemed desirable by Mortgagee any and
all such further mortgages, instruments of further assurance, certificates and
other documents as Mortgagee reasonably may consider necessary or desirable in
order to effectuate, complete or perfect, or to continue and preserve the
obligations of Mortgagor under the Loan Commitment and the lien of this
Mortgage.

 
 
b.
Mortgagor shall promptly notify the Mortgagee in the event of institution of any
suit for the cancellation of or in any manner materially and adversely affecting
any of the Leases or any land covered or purported to be covered thereby or the
title of Mortgagor thereto.

 
 
c.
Mortgagor shall not place nor suffer to be placed any lien against, or any
security interest in, any of the Mortgaged Properties or encumber or allow to be
encumbered any of the Mortgaged Properties, whether for indebtedness owed or
asserted to be owed by Mortgagor or by any other party, except for any
encumbrances permitted by the Loan Commitment.

 
 
d.
Mortgagor shall pay and discharge promptly all taxes, assessments, and
governmental charges or levies imposed upon any of the Mortgaged Properties as
well as all claims of any kind (including without limitation claims for labor,
materials, supplies and rent) which, if unpaid, would become a lien upon any or
all of the Mortgaged Properties or Mineral Interests; provided, however, that
Mortgagor shall not be required to pay any such tax, assessment, charge, levy or
claim if the amount, applicability or validity thereof shall currently be
contested in good faith by appropriate proceedings diligently conducted and if
Mortgagor shall have set up reserves therefore adequate under generally accepted
accounting principles, and provided such contest does not jeopardize or
adversely affect Mortgagee’s rights or interests in the Mortgaged Properties or
any portion thereof.

 
Mortgage, Security Agreement and Financing Statement
Page 3 of 14

 
 
 

--------------------------------------------------------------------------------

 
 
 
e.
Mortgagor shall operate or cause to be operated the Mortgaged Properties in a
good and workmanlike manner in accordance with industry practices and in
compliance with all applicable laws, rules and regulations, and, in the case of
the Leases and Mineral Interests, in compliance with all applicable proration
and conservation laws of the State of Montana and all applicable laws, rules and
regulations of every other agency and authority from time to time constituted to
regulate the development and operation of the Leases and Mineral Interests and
the production and sale of oil, gas, casinghead gas, coalbed methane,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined therefrom and all other minerals (herein collectively called
the “Hydrocarbons”) therefrom; provided, however, Mortgagor shall have the right
to contest in good faith by appropriate proceedings, the applicability or
lawfulness of any such law, rule or regulation and, pending such contest, may
defer compliance therewith, so long as such deferment shall not subject the
Mortgaged Properties or any part thereof to foreclosure or loss.

 
 
f.
Mortgagor shall keep and maintain or cause to be kept and maintained all
buildings, improvements, equipment and personal property constituting part of
the Mortgaged Properties in good and workable condition at all times, ordinary
wear and tear excepted, and Mortgagor shall make all repairs, replacements,
additions, betterments and improvements to the Mortgaged Properties as are
needed and proper so that the business carried on in connection therewith may be
conducted properly and efficiently at all times.

 
 
g.
Mortgagor shall obtain and maintain continuously in effect with respect to the
Mortgaged Properties policies of insurance against such risks, in such amounts
and with such companies as is prudent in the oil and gas industry.

 
 
h.
Mortgagor shall permit any officer, employee, agent or contractor of Mortgagee
to visit and inspect any of the Mortgaged Properties at such reasonable times
and upon reasonable notice.

 
 
i.
Mortgagor shall cure promptly any defects in the execution and delivery of this
Mortgage. Mortgagor, at Mortgagee’s expense, will promptly execute and deliver
to Mortgagee upon reasonable request all such other and further documents,
agreements and instruments in compliance with or accomplishment of the covenants
and agreements of Mortgagor herein or to further evidence and more fully
describe the Mortgaged Properties, or to correct any omissions in this
instrument, or more fully to state the secured obligations set out herein, or to
perfect, protect and/or preserve any lien or security interest created hereby,
or to make any recordings, or to file any notices, or obtain any consents, all
as may be necessary or appropriate in connection with any thereof.

 
 
j.
Mortgagor will advise Mortgagee promptly of any event which would have a
material adverse effect on the aggregate value of the Mortgaged Properties or on
the lien and security interest created hereunder, and the amount of the effect
on the Mortgaged Properties.

 
Mortgage, Security Agreement and Financing Statement
Page 4 of 14

 
 
 

--------------------------------------------------------------------------------

 
 
 
k.
Mortgagor will promptly notify Mortgagee of any event causing material loss or
depreciation in value of the Mortgaged Properties and Mortgagor’s estimate of
the amount of such loss or depreciation.

 
 
l.
Mortgagor may not sell, transfer, assign or otherwise convey all or any part of
the Mortgaged Properties or create any lien or encumbrance subordinate to this
Mortgage or grant any easement, right-of-way or any other right whatsoever
materially affecting the value of the collateral with respect to the Mortgaged
Properties without the prior written consent of Mortgagee, which consent may not
be unreasonably withheld..

 
 
m.
If Mortgagor fails to perform any act which it is required to perform hereunder
or to pay any money which it is required to pay hereunder, Mortgagee, following
an occurrence of an Event of Default (as defined hereafter), may perform or
cause to be performed such act or pay such money. Mortgagor shall, upon request,
promptly reimburse Mortgagee for all amounts expended, advanced or incurred by
Mortgagee to satisfy any obligation of Mortgagor under this instrument or to
protect the Mortgaged Properties or to enforce the rights of Mortgagee under
this instrument, which amounts will include all court costs, attorneys’ fees,
fees of auditors and accountants, and investigation expenses reasonably incurred
by Mortgagee in connection with any such matters, together with interest on each
such amount from the date that the same is expended, advanced or incurred by
Mortgagee until the date of written demand or request by Mortgagee for the
reimbursement of same, at a rate of interest equal to the maximum lawful rate of
interest permitted by Montana law.

 
ARTICLE III
DEFAULT
 
3.1           Remedies in the Event of Default.
 
 
a.
The terms “Default” and “Event of Default” as used in this instrument shall each
mean the Mortgagee’s declaration of a default upon the occurrence of any of the
following:

 
(i)           default in the punctual payment of the Indebtedness as and when
due and payable, and Mortgagor shall fail to cure such default in accordance
with the terms of the Loan Documents:  or
 
(ii)           Mortgagor or any obligor, guarantor or surety of any Indebtedness
secured hereby, shall file a voluntary petition in bankruptcy proceeding, shall
consent to voluntary or involuntary adjudication to bankruptcy or to
reorganization (and 90 calendar days expire without dismissal thereof), or shall
be adjudged bankrupt or insolvent under any applicable law or laws, or admits,
in writing to having become insolvent, or becomes unable to pay debts as they
mature, or suspends doing business, or makes an assignment for the benefit of
creditors, or shall apply for, or consents to, the appointment of a trustee or
receiver for a substantial portion of its assets (and 90 calendar days expire
without dismissal of such appointment).
 
Mortgage, Security Agreement and Financing Statement
Page 5 of 14

 
 
 

--------------------------------------------------------------------------------

 

 
b.
Upon the occurrence and during the continuance of any Event of Default,
Mortgagee may at its option declare the Indebtedness to be forthwith due and
payable, whereupon the same shall become due and payable without any
presentment, demand, protest, notice of protest, notice of intent to accelerate,
notice of acceleration or notice of any kind, all of which are all hereby
waived.  Mortgagee shall notify Mortgagor of its exercise of such option within
five business days thereof.

 
 
c.
Upon the occurrence of any Event of Default, and in every such case, Mortgagee
may, subject to the rights of any superior lien holder:

 
(i)           Proceed to protect and enforce its rights by a suit or suits in
equity or at law, either for the specific performance of any covenant or
agreement contained herein, or in aid of the execution of any power herein
granted, or for the foreclosure of this Mortgage or for the enforcement of any
other appropriate legal or equitable remedies.
 
(ii)           Pursuant to the power of sale hereby granted, cause the Mortgaged
Properties to be sold by power of sale to satisfy the Indebtedness. Mortgagee
shall give such notice as the law then requires as a condition precedent to
foreclosure by power of sale. When the minimum period of time required by law
after such notice has elapsed, Mortgagee or at Mortgagee’s discretion, any other
person qualified by law, without notice to or demand upon Mortgagor except as
required by law, shall sell the Mortgaged Properties at the time and place of
sale affixed by it in the notice of sale, at one or several sales, either as a
whole or in separate parcels and in such manner and order, all as Mortgagee in
its sole discretion may determine, at public auction to the highest bidder for
cash, and lawful money of the United States, payable at time of sale. Neither
Mortgagor nor any other person or entity other than Mortgagee shall have the
right to direct the order in which the Mortgaged Properties are sold, except as
required by law. Subject to requirements and limits imposed by law, Mortgagee
may, from time to time, postpone the sale of all or any portion of the Mortgaged
Properties by inserting a notice of such postponement in the newspaper in which
the original advertisement was published and continuing such publication until
the time to which the sale shall be postponed. A sale of less than the whole of
the Mortgaged Properties or any defective or irregular sale made hereunder shall
not exhaust the power of sale provided for herein. Proceeds from the sale of the
Mortgaged Properties shall be applied according to applicable law.
 
(iii)           To the extent permitted by law, resort to and realize upon the
security hereunder and any other security now or later held by Mortgagee
concurrently or successively in one or several consolidated or independent
judicial actions or lawfully taken non-judicial proceedings, or both, and to
apply the proceeds received upon the Indebtedness all in such order and manner
as Mortgagee determines in its sole discretion and to the extent provided by
law.
 
(iv)           In any action to foreclose, appoint a receiver of the rents,
issues and profits of the Mortgaged Properties as a matter of right and without
notice, with power to collect the rents, issues, proceeds, income and profits,
without regard to the value of the Mortgaged Properties or the solvency of any
person or persons liable for the payment of the Indebtedness involved in the
action. Mortgagor, for itself and any subsequent owner or owners, hereby waives
any and all defenses to the application for a receiver as provided above and
hereby specifically consents to such appointment without notice; but nothing
contained herein is to be construed to deprive Mortgagee of any other right,
remedy or privilege it may now have under the law to have a receiver appointed.
The provisions for the appointment of a receiver are made an express condition
upon which the loans contemplated by the Agreement are made.
 
Mortgage, Security Agreement and Financing Statement
Page 6 of 14

 
 
 

--------------------------------------------------------------------------------

 
 
 
d.
Mortgagor shall surrender possession of the Mortgaged Properties to the
purchaser at foreclosure sale immediately following the sale in the event such
possession has not previously been delivered by Mortgagor.

 
 
e.
In connection with any sale or sales hereunder, Mortgagee may elect to treat any
of the Mortgaged Properties which consists of a right in action or which is
property that can be severed from the Mortgaged Properties (including, without
limitation, any improvements forming a part thereof) without causing damage
thereto as if the same were personal property or a fixture, as the case may be,
and dispose of the same in accordance with applicable law, separate and apart
from the sale of the Mortgaged Properties. Any sale of Collateral (as
hereinafter defined) hereunder shall be conducted in any manner permitted by the
Uniform Commercial Code.

 
 
f.
The recitals in any deed, assignment or other conveyance given by Mortgagee or
public officer of a default, publication of notice of sale, demand that a sale
should be made, postponement of sale, terms of sale, sale, name of purchaser,
payment of purchase money and any other facts affecting the regularity or
validity of the sale shall be prima facie evidence of the truthfulness thereof,
and such deed, assignment or other conveyance shall be conclusive against all
persons as to all matters or facts therein recited.

 
 
g.
In addition to all other remedies granted Mortgagee herein, after the occurrence
and during the continuance of an Event of Default, Mortgagor, upon demand by
Mortgagee, shall permit such third parties as Mortgagee may designate to inspect
the Mortgaged Properties and Mortgagor’s operations thereon.

 
 
h.
All remedies herein expressly provided for are cumulative of any and all other
remedies now existing at law or in equity, and Mortgagee shall, in addition to
the remedies provided for above, be entitled to avail itself of all such other
remedies as may now or hereafter exist at law or in equity for the collection of
the Indebtedness and the enforcement of the covenants herein and foreclosure of
the liens evidenced hereby. The resort to any remedy provided for by law shall
not prevent the concurrent or subsequent employment of any other appropriate
remedy.

 
 
i.
To the extent permitted by law, Mortgagee shall have the right to become the
purchaser at any sale held by Mortgagee or any public officer. If Mortgagee
becomes the purchaser at any such sale, Mortgagee shall have the right to credit
the Indebtedness, or a portion thereof, upon the amount of the bid made
therefor.

 
 
j.
Mortgagee may resort to any security given by this instrument or to any other
security now existing or hereafter given to secure the payment of the
Indebtedness, in whole or in part, and in such portions and in such order as may
seem best to Mortgagee in its sole and uncontrolled discretion. Any such action
shall not in anywise be considered as a waiver of any of the rights, benefits or
liens evidenced by this instrument.

 
Mortgage, Security Agreement and Financing Statement
Page 7 of 14

 
 
 

--------------------------------------------------------------------------------

 

 
k.
In the Event of Default but subject to the rights of any superior lien holder,
if any, Mortgagor hereby absolutely and unconditionally bargains, sells,
transfers, assigns, sets over and conveys to Mortgagee, Mortgagor’s interest in
the Hydrocarbons, together with its share of the proceeds derived from the sale
thereof (such proceeds being hereinafter called “proceeds of production”). In
the Event of Default but subject to the rights of any superior lien holder,
Mortgagor directs and instructs each purchaser of the Hydrocarbons to pay to
Mortgagee all of the proceeds of production until such time as such purchaser
has been furnished evidence that all Indebtedness has been paid and that the
lien evidenced hereby has been released. Mortgagor authorizes Mortgagee to
receive and collect all sums of money derived from the proceeds of production,
and no purchaser of the Hydrocarbons shall have the responsibility for the
application of any funds paid to Mortgagee. Mortgagor shall execute and deliver
any and all transfer orders, division orders and other instruments that may be
requested by Mortgagee or that may be required by the purchaser of the
Hydrocarbons for the purpose of effectuating payment of proceeds of production
to Mortgagee. Mortgagor hereby appoints Mortgagee as its attorney-in-fact to
pursue any and all rights to collect proceeds of production and to execute and
deliver any and all transfer orders, division orders and other instruments that
may be required by the purchaser of Hydrocarbons. This power of attorney is
coupled with an interest and therefore irrevocable in the Event of Default.

 
ARTICLE IV
SECURITY AGREEMENT
 
4.1           Security Agreement.  To further secure the Indebtedness, Mortgagor
hereby grants to Mortgagee a security interest in all of Mortgagor’s rights,
titles and interests in and to the Mortgaged Properties insofar as such
Mortgaged Properties consist of goods, equipment, accounts, contract rights,
general intangibles, inventory, Hydrocarbons, goods that are or are to become
fixtures, as-extracted collateral and any and all other personal property of any
kind or character defined in and subject to the provisions of the Uniform
Commercial Code, including the proceeds and products from any and all of such
personal property, including without limitation the personal property listed on
Schedule A attached hereto (all of the foregoing being collectively called the
“Collateral”), BUT EXPRESSLY EXCEPTING that certain 1979 Wilson Cardwell
Double-Triple Workover Rig, Model #38, VIN#042388 owned by Mortgagor. Upon the
occurrence of any Event of Default, Mortgagee is and shall be entitled to all of
the rights, powers and remedies afforded a secured party by the Uniform
Commercial Code with reference to the personal property and fixtures in which
Mortgagee has been granted a security interest herein, or the Mortgagee may
proceed as to both the real and personal property covered hereby in accordance
with the rights and remedies granted under this instrument with respect to the
real property covered hereby. Such rights, powers and remedies shall be
cumulative and in addition to those granted Mortgagee under any other provision
of this instrument or under any other instrument executed in connection with or
as security for the Indebtedness. Mortgagor, as debtor (sometimes herein called
“Debtor”) covenants and agrees with Mortgagee, as secured party (sometimes
herein called “Secured Party”) that:
 
 
a.
To the extent permitted by law, Debtor expressly waives any notice of sale or
other disposition of the Collateral and any other right or remedies of a debtor
or formalities prescribed by law relative to sale or disposition of the
Collateral or exercise of any other right or remedy of Secured Party existing
after default hereunder; and to the extent any such notice is required and
cannot be waived, Debtor agrees that if such notice is mailed, postage prepaid,
to Debtor at Debtor’s addresses set out herein at least ten calendar days before
the time of the sale or disposition, such notice shall be deemed reasonable and
shall fully satisfy any requirement for giving of the notice.

 
Mortgage, Security Agreement and Financing Statement
Page 8 of 14

 
 
 

--------------------------------------------------------------------------------

 

 
b.
Following an Event of Default, Secured Party is expressly granted the right at
its option, to transfer at any time to itself or to its nominee the Collateral,
or any part thereof, and to receive the monies, income, proceeds, or benefits
attributable or accruing thereto and to hold the same as security for the
Indebtedness or to apply it on the principal and interest or other amounts owing
on any of the Indebtedness, whether or not then due, in such order or manner as
Secured Party may elect. All rights to marshalling of assets of Debtor,
including any such right with respect to the Collateral are waived.

 
 
c.
All recitals in any instrument of assignment or any other instrument executed by
Secured Party incident to sale, transfer, assignment or other disposition or
utilization of the Collateral or any part thereof hereunder shall, in the
absence of manifest error, be prima facie evidence of the matter stated therein,
no other proof shall be required to establish full legal propriety of the sale
or other action or of any fact, condition or thing incident thereto, and all
prerequisites of such sale or other action and of any fact, condition or thing
incident thereto shall be presumed conclusively to have been performed or to
have occurred.

 
 
d.
All expenses of preparing for sale, or other use or disposition, selling or
otherwise using or disposing of the Collateral and the like which are incurred
or paid by Secured Party as authorized or permitted hereunder, including also
all reasonable attorneys’ fees, legal expenses and costs, shall be added to the
Indebtedness and the Debtor shall be liable therefore.

 
 
e.
Should Secured Party elect to exercise its rights under the Uniform Commercial
Code as to part of the Collateral, this election shall not preclude Secured
Party from exercising any other rights and remedies granted by this instrument
as to the remainder of the Collateral.

 
 
f.
Any copy of this instrument may also serve as a financing statement under the
Uniform Commercial Code between the Debtor, whose present mailing addresses is
Mortgagor’s addresses listed on the first page of this Mortgage, and Secured
Party, whose present mailing address is the Mortgagee’s address listed on the
first page of this Mortgage.

 
 
g.
Secured Party is authorized to file, in any jurisdiction where Secured Party
deems it necessary, a financing statement or statements covering the Collateral,
and at the reasonable request of Secured Party, Debtor shall join Secured Party
in executing one or more such financing statements pursuant to the Uniform
Commercial Code in form satisfactory to Secured Party, and will pay the cost of
filing or recording a financing statement or statements or this instrument, as a
financing statement, in all public offices at any time and from time to time
whenever filing or recording of any financing statement or of this instrument is
reasonably deemed by Secured Party to be necessary or desirable.

 
 
h.
The office where Debtor keeps Debtor’s accounting records concerning the
Collateral covered by this Security Agreement is at Mortgagor’s office at 108-18
Queens Blvd., Suite 901, Forest Hills, New York11375.

 
Mortgage, Security Agreement and Financing Statement
Page 9 of 14

 
 
 

--------------------------------------------------------------------------------

 

 
i.
Portions of the Collateral consist of (i) oil, gas and other minerals
(as-extracted collateral) produced or to be produced from the lands described in
the Leases or covered by the Mineral Interests and to the accounts resulting
from the sale thereof at the wellhead, or (ii) goods which are or will become
fixtures attached to the real estate constituting a portion of the Mortgaged
Properties, and Debtor hereby agrees that this instrument shall be filed for
record in the real property records and the Uniform Commercial Code records of
the county in which the Mortgaged Properties are located as a financing
statement to perfect the security interest of Secured Party in the portions of
the Collateral. The oil, gas and other minerals and accounts will be financed at
the wellhead of the oil and gas wells located on the lands described in the
Leases or covered by the Mineral Interests. The name of the record owner of the
Mortgaged Properties is the party named herein as Mortgagor and Debtor. If
allowed by applicable law, this Mortgage when filed for record shall constitute
a financing statement for fixtures and as-extracted collateral, as those terms
are defined in the Uniform Commercial Code. Nothing contained herein shall
impair or limit the effectiveness of this document as a security agreement or
financing statement for other purposes.

 
 
j.
Upon default hereunder, Debtor hereby irrevocably appoints Secured Party as
Debtor’s attorney-in-fact (such agency being coupled with an interest), and as
such attorney-in-fact, Secured Party may, without the obligation to do so, in
Debtor’s name or in the name of Secured Party, prepare, execute, file and record
financing statements, continuation statements, applications for registration and
like papers necessary to create, perfect or preserve any of Secured Party’s
security interests and rights in or to any of the Mortgaged Properties, and upon
a default hereunder, take any other action required of Debtor.

 
ARTICLE V
MISCELLANEOUS
 
5.1           Miscellaneous Provisions
 
 
a.
All options and rights of election herein provided for the benefit of Mortgagee
are continuing and the failure to exercise any such option or right of election
upon a particular Default or breach or upon any subsequent Default or breach
shall not be construed as waiving the right to exercise such option or election
at any later date. By the acceptance of payment of any sum secured hereby after
its due date, Mortgagee shall not be deemed to have waived the right either to
require prompt payment when due of all other sums so secured or to regard as an
Event of Default the failure to pay any other sums due which are secured hereby.
No exercise of the rights and powers granted herein and no delay or omission in
the exercise of such rights and powers shall be held to exhaust the same or be
construed as a waiver thereof and every such right and power may be exercised at
any time and from time to time.

 
 
b.
The terms and provisions of this Mortgage are subject to the terms and
provisions of the Loan Agreement.

 
 
c.
All Indebtedness shall be payable at the office of Mortgagee listed on page one
of this Mortgage or at such place as Mortgagee may from time to time designate
in writing.

 
 
d.
The terms, provisions, covenants and conditions contained herein shall be
binding upon Mortgagor and its successors and assigns, and shall inure to the
benefit of Mortgagee and its successors and assigns, subject to the restrictions
on Transfers set forth herein.

 
Mortgage, Security Agreement and Financing Statement
Page 10 of 14

 
 
 

--------------------------------------------------------------------------------

 
 
 
e.
If any provision hereof is invalid or unenforceable in any jurisdiction, the
other provisions hereof shall remain in full force and effect in such
jurisdiction, and the remaining provisions hereof shall be liberally construed
in favor of the Mortgagee in order to effectuate the provisions hereof and the
invalidity or unenforceability of any provision hereof any jurisdiction shall
not affect the validity or enforceability of any such provision in any other
jurisdiction.

 
 
f.
It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that notwithstanding any provisions to the
contrary in the Note or this Mortgage, in no event shall the Note or this
Mortgage require or allow the payment, taking, receiving or charging or permit
the collection of interest in excess of the maximum amount permitted by
applicable usury law, and all such documents shall be subject to interest
reduction to the amount allowed under such applicable laws. If any such excess
of interest is contracted for, taken, charged, reserved or received, under the
Loan Documents , or in the event the maturity of any of the Indebtedness is
accelerated in whole or in part, or in the event that all or part of the
principal or interest of the Indebtedness shall be prepaid, so that under any of
such circumstances, the amount of interest contracted for, taken, charged or
received, under the Loan Documents and the amount of principal actually
outstanding from time to time under the instruments evidencing the Indebtedness,
shall exceed the maximum amount of interest permitted by the applicable usury
laws, now or hereafter enacted, then in any such event (a) the provisions of
this section shall govern and control, (b) neither Mortgagor nor any other
person or entity now or hereafter liable for the payment of the Indebtedness
shall be obligated to pay the amount of such interest to the extent that it is
in excess of the maximum amount of interest permitted by the applicable usury
laws, now or hereafter enacted, (c) any such excess shall be cancelled
automatically, (d) any such excess that may have been collected shall be either
applied as a credit against the then unpaid principal amount or refunded to
Mortgagor, at Mortgagee’s option, and (e) the effective rate of interest shall
be automatically reduced to the maximum lawful contract rate allowed under the
applicable usury laws, now or hereafter enacted. It is further agreed that
without limitation of the foregoing, all calculations of the rate of interest
contracted for, taken, charged or received under the Note or this Mortgage that
are made for the purpose of determining whether such rate exceeds the maximum
lawful contract rate, shall be made, to the extent permitted by the applicable
usury laws, now or hereafter enacted, by amortizing, prorating, allocating and
spreading in equal parts during the period of the full stated term of the loans
evidenced by the instruments evidencing the Indebtedness, all interest at any
time contracted for, taken, charged or received from Mortgagor or otherwise by
Mortgagee in connection with such loans.

 
 
g.
This Mortgage may be executed in any number of counterparts, each of which shall
for all purposes be deemed to be an original, and all of which are identical
except that, to facilitate recordation or filing in any particular county,
counterpart portions of Schedule “A” attached hereto which describe properties
situated in counties other than the county in which such counterpart is to be
recorded may have been omitted.

 
 
h.
Where the context requires, the use of the singular form herein shall include
the plural, the use of the plural shall include the singular, and the use of any
gender shall include any and all genders.  If applicable, the debts, liabilities
and obligations on the part of the Mortgagor hereunder shall be joint and
several debts, liabilities and obligations of each of the parties comprising the
Mortgagor.

 
Mortgage, Security Agreement and Financing Statement
Page 11 of 14

 
 
 

--------------------------------------------------------------------------------

 
 
 
i.
If any legal action, suit or proceeding is commenced between Mortgagee and
Mortgagor regarding their respective rights and obligations under this Mortgage,
the prevailing party shall be entitled to recover, in addition to damages or
other relief, costs and expenses, reasonable attorney fees and court costs
(including, without limitation, expert witness fees). As used herein, the term
“prevailing party” shall mean the party which obtains the principal relief it
has sought, whether by compromise settlement, judgment, or foreclosure. If the
party which commenced or instituted the action, suit, proceeding or counterclaim
shall dismiss or discontinue it without the concurrence of the other party, such
other party shall be deemed the prevailing party.

 
 
j.
THIS MORTGAGE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY MONTANA LAW
AND THE LAWS OF THE UNITED STATES. MORTGAGOR AND MORTGAGEE HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF
MONTANA GOVERNS THIS MORTGAGE AND THE INDEBTEDNESS.

 
 
k.
This Mortgage and the other Loan Documents together constitute a written
mortgage which represents the complete and final agreement between the parties,
supersedes all prior negotiations, understandings and agreements and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties relating to this transaction. This Mortgage may be amended, modified, or
supplemented only by an instrument in writing duly executed by the parties
hereto.

 
(Signature Pages to Follow)
 
Mortgage, Security Agreement and Financing Statement
Page 12 of 14

 
 
 

--------------------------------------------------------------------------------

 



 
NATIVE AMERICAN ENERGY GROUP, INC.
     
By:
/s/ Joseph G. D’Arrigo
   
Joseph G. D’Arrigo, Chairman and CEO
   



STATE OF NEW YORK
)
 
.ss.
County of __________________
)



This instrument was acknowledged before me on November 8, 2011, by Joseph G.
D’Arrigo, Chairman and CEO of Native American Energy Group, Inc.



 
 
 
(Signature of Notary)
 
Notary Public for the State of New York



(Signature Page of Mortgagee to Follow)
 
Mortgage, Security Agreement and Financing Statement
Page 13 of 14

 
 
 

--------------------------------------------------------------------------------

 



 
HIGH CAPITAL FUNDING, LLC
     
By:
/s/ David A. Rapaport
   
David A. Rapaport, Executive Vice-President and General Counsel



STATE OF GEORGIA
)
 
.ss.
County of FULTON
)



This instrument was acknowledged before me on November 8, 2011, by David A.
Rappaport, Executive Vice-President and General Counsel of High Capital Funding,
LLC.



 
 
 
(Signature of Notary)
 
Notary Public for the State of Georgia

 
Mortgage, Security Agreement and Financing Statement
Page 14 of 14

 
 
 

--------------------------------------------------------------------------------

 